Case 1:19-cv-00109-SM Document 48-21 Filed 05/18/20 Page 1 of 2




      Exhibit 21
                  Case 1:19-cv-00109-SM Document 48-21 Filed 05/18/20 Page 2 of 2
From: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Sent: Thursday, October 26, 2017 12:44 PM EDT
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: RE: Review Decision Available
Hi, Mark –
Thanks for confirming your availability. I can confirm that I am following all of my standard procedures. As I have stated previously, I
will deliver the decision to you in person.
See you at 3:30,

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421


From: Mark I. Anderson
Sent: Thursday, October 26, 2017 12:08 PM
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Cc: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Re: Review Decision Available

Hi Katharine,

3:30 sounds good. If you could just confirm that you received and will honor my request to be notified of the decision
electronically if the reviewing officer came to the decision that my original sanction was appropriate, I'll see you then at your
office.

Best,
Mark Anderson

From: Katharine R. Strong
Sent: Thursday, October 26, 2017 5:24:56 AM
To: Mark I. Anderson
Cc: Anne B. Hudak
Subject: Review Decision Available

Good Morning, Mark –

I’ve received the decision from the Review Officer and would like to find time today to meet with you and your Undergraduate Dean.
I’ve checked our schedules and we (your Dean and I) are available from 9:30am-10:30am or from 3:30pm-4:30pm.

We will meet in my office suite.

Please let me know which time would work best for you.

Sincerely,

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421




                                                                                                                      DARTMOUTH002000
